Title: To James Madison from William Simmons, 23 September 1814
From: Simmons, William
To: Madison, James


        
          Sir
          Washington City Septr 23d. 1814
        
        Having been in the service of my Country before, & ever since the termination of the revolutionary War as a Clerk in the Departments of Government, And for upwards of 20 Years at the head of one of the most important & troublesome offices of trust in the U States, at a Salary not altogether adequate to the support of a growing family—from which office I have suddenly been dismissed without having been made acquainted with Any charge; or even one moments notice; This, having been at the instance of John Armstrong late Secy of War, who had no other view than personal & fraudulent motives, & for my being too watchful for him of my Country’s interest. As he is now also removed from office, & as many important charges will no doubt be preferred against him, several of which intimately connected with transactions not unknown to me in my late official capacity, I shall be Called upon for information; & to substantiate them. In the mean time, the Situation of my family calls aloud for the Support I have been deprived of; And it is now all important for me to know, if I am to expect any further employment for any part of my declining years; after having Served my Country faithfully the greater & best part of my life, without any thing to boast of, other than an unimpeachable character or whether, I am to expect to have to abandon to my creditors, by Sacrafice, what little private property I have been realizing in this City; under the fullest expectation, that from faithful & long services, & no

other interest than my Country’s good would have left my continuance in office discretionary with myself. But, as it has pleased you to adopt the step with me you did under the impressions made upon you by Genl Armstrong which I flatter myself by this time you have been Convinced were ill founded. If so, and you should please to give me hopes to have me restored to Some official Situation by which I can Support my family; & render adequate Services to my bleeding Country under its present calamitous Situation, I Shall be thankful. I ask nothing more of my Country than the gratitude which may be considered I am justly entitled to. This will be handed you by my Son, who will await your answer; to inform me if you will be pleased to favor me with a few minutes personal Conversation, any time most Convenient to yourself. I have the honor to be with great Respect Your most Obt. Svt
        
          Wm Simmons
        
      